Title: John Adams to Stephen Higginson, 18 Feb. 1786
From: Adams, John
To: Higginson, Stephen


          
            
              Sir.
            
            

              Grosvenor square

               Feby: 18th.
                1786—
            
          

          Your valuable Letter of Decr. 30 is
            received, and has much obliged me. The Conduct of this Country both in a
            political & Commercial Point of View appears to me in the same point of light as
            it does to you
          The remittances from the United States which have been made since
            the peace, thro’ Holland, France Spain & Portugal, as well as those made
            directly in Cash & Produce, notwithstanding the continual Complaints, have been
            very large, & have contributed more than any other cause, towards turning the
            Ballance of Exchange in favour of England and producing that Surplus of Revenue which is
            now so much boasted of— —
          You were not perhaps informed of the alliance between Holland and
            france, the most fatal event to this Country which has occured in Europe, since the
            family Compact
          The friendship of the Dutch will never return to England, untill it
            shall be brought back by the United States of America—These are bound by their honor
            & their public faith pledged in treaties, so far that they cannot form an
            Alliance with England against france, and if they were at Liberty it would be bad policy
            to join the weakest Side. We have therefore no choice left, but to United with france,
            Spain, Holland, Sweeden & Prussia (for I consider all these as connected) or be
            neutral—It will even be scarcely possible that we should maintain a Neutrality.
          There is every motive to Keep ourselves quite clear of all
            political Engagements to England & cultivate the friendship of the other Powers,
            although we should endeavour to be as impartial as possible and preserve a neutrality as
            long as we can
          I often feel a difficulty of entering into all Circumstances and
            forming a right Judgement of Measures taken or proposed by the Legislatures of the
            States: but as far as at this distance, after so long an absence, I can comprehend the
            subject, I must agree with you in relation to the Refugees, Their Influence is not great
            where they are: but it would be less so if they were in the United States, or
            at Liberty to go there. They were highly pleased at the News of the Vote of the House
            & seem generally desirous by what I hear of returning to the United States
            rather than to Nova Scotia or Canada.
          The
            our Navigation act will have little effect upon the British Counciles, untill
            it shall become general— Then indeed it will be severely felt. if strictly executed—By
            the accounts from the southern and middle States, the Probability of an Union in this
            measure, is much Stronger at present, than it could be in Boston at the date of your
            Letter. Indeed the southern States must come into it They are now distressed for want of
            ships to export their Produce. The English refusing as they do our ready built ships,
            cannot furnish a sufficient Number. If the substence of the act should be adopted only
            from Pensylvania north ward it will have a great effect. The Jealousy you mention has
            always existed, & has very probably been fomented: but where is the Contrariety
            of interests? If Boston or Philadelphia can furnish ships to Charlestown to export the
            Produce of Carolina cheaper than the french, Dutch or English, you will be sure of the
            freight—cannot this be done? Let the N. E. States persevere in their acts, and every
            state which can build ships must follow—if from no other motive than this Jealousy.
              Masstts: always appeared to me to play a sure game in
            taking the lead— because the other states must imitate her if she perseveres as soon as
            they can, in order to prevent her Benifits from being too great, and to share with her.
            Shipwrights & the other Tradesmen connected with them, seaman, &c—are
            Articles very precious, and even if the whole Community should be obliged to contribute
            largely to their support and increase they will richly repay the temporary sacrifice Let
            us not be intimidated then if we see a Number of foreign Vessels driven by our Laws to
            other States. Nay tho our Lands & cattle should fall in their price at first,
            Let us persevere—
          Accounts from various Quarters, concur with yours, in the
            flourishing Circumstances of the Cod fishery nothing could give me greater pleasure. The
            Bounty upon oil, I hope will be increased—You have it in your power by such means to
            allure home agian all your sperma Cæti fishermen, which are indeed almost all there are
            in the World—There is a sure markett in france & in Spain, Boylstone sold his
            Cargo at Rouen for 30 pr. Cent.
            profit,—as your oil is preferred to any other, you may sell all you can make, for 30
            Cities are not illuminated with a few Lamps—But I would give a Bounty which should
            enable you to make undersell the English in London, and make british
            Manufactures pay the cost—The Consumption of oil increases in England, from the high
            duties on Candles, so that you may depend on a Markett: I don’t Know whether I should
            hesitate to make British Fripperies pay the whole alien Duty of
              18£..3s.. a ton as a Bounty. Mr.
            Barrett has succeeded in France to his satisfaction Our pot & pearl ash, has
            been Authentically tried in France & pronounced the best in the World The
            Consumption of this article is very great—
          You must attack the Mode, an Enemy more dangerous at this moment to
            our Commerce than all the Policy of England—Make it the fashen to wear french
            Manufactures. We cannot expect that france will buy our produce, and pay for it in Cash
            or Bills to be carried instantly to England, and there laid out in British
            Manufactures—The Spirit for encreasing our manufactures in the Article you mention does
            great honor & will produce lasting benifits to the Country. The Legislature will
            no doubt encourage it by bountys & duties, judiciously laid on, The salting of
            Beef &c ought to be studied as a science & brought to perfection, and
            many regulations are wanting for securing the Merchantable Quality of our timber,
            Lumber, Staves, &c. &c. &c. Iron too & other articles
            should be encouraged by Bounties & Duties—
          We are astonished here that You don’t insure your own Vessels—Loyds
            has made a vast sum by ensuring against Algerines and not one Vessel has been taken—are
            there Insurance offices in America, upon an honourable footing? punctual in Payment? it
            is high time it should be held infamous to dispute a Policy without clear cause, a
            litigious Man should not be admitted. Disputes of this Kind were too common formerly, as
            I know to my vexation tho’ to my Profit—
          There is no better prospect here, & I wish I could say
            there was from Barbery. The Agents are gone but I have not so much confidence as I wish
            in the Man who is destined for Algiers
          I never saw him, & if I had heard of him before he went
            what has been told me since he should never have had my Consent to go. But he came from
            Congress & how could we do otherwise? I have less confidence still in the Sum we
            are to offer, as presents, But we shall learn what is indispensable. In the mean time
            the Alarm is much too great in America The Chance of capture is very little and the Men
            if taken must & will be redeemed, & that very Soon
          I am—

          
            
              J. A
            
          
        